Judgment unanimously affirmed. Memorandum: We reject defendant’s contention that the trial court erred in failing to charge the jury on intoxication pursuant to Penal Law § 15.25. On the evidence at trial, no reasonable jury could have inferred that defendant’s capacity to form an intent had been affected by the ingestion of alcohol or drugs (see, People v Rodriguez, 76 NY2d 918, 920-921). Moreover, that issue is unpreserved; defendant neither requested an intoxication charge nor excepted to the absence of such charge (see, CPL 470.05 [2]).
We have examined defendant’s other contention and find it also to be without merit. (Appeal from Judgment of Oneida County Court, Buckley, J. — Robbery, 1st Degree.) Present— Green, J. P., Pine, Boehm, Fallon and Davis, JJ.